                         Case 5:20-cv-05799-LHK Document 9 Filed 08/18/20 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                        Steven M. Bauer (Bar No. 135067)
                   2       steven.bauer@lw.com
                        Sadik Huseny (Bar No. 224659)
                   3       sadik.huseny@lw.com
                        Shannon D. Lankenau (Bar No. 294263)
                   4       shannon.lankenau@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111

                   6   LATHAM & WATKINS LLP
                        Richard P. Bress (pro hac vice pending)
                   7       rick.bress@lw.com
                        Melissa Arbus Sherry (pro hac vice pending)
                   8       melissa.sherry@lw.com
                        Anne W. Robinson (pro hac vice pending)
                   9       anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice pending)
               10          tyce.walters@lw.com
                        Genevieve P. Hoffman (pro hac vice pending)
               11          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice pending)
               12          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               13      Washington, D.C. 20004

               14      Attorneys for Plaintiffs National Urban League; League of
                       Women Voters; Black Alliance for Just Immigration; Harris County,
               15      Texas; King County, Washington; City of San Jose, California;
                       Rodney Ellis and Adrian Garcia
               16                                    UNITED STATES DISTRICT COURT
                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
               17                                           SAN JOSE DIVISION
               18       NATIONAL URBAN LEAGUE; LEAGUE OF         CASE NO. 20-cv-5799
                        WOMEN VOTERS; BLACK ALLIANCE FOR JUST
               19
                        IMMIGRATION; HARRIS COUNTY, TEXAS; KING
               20       COUNTY, WASHINGTON; CITY OF LOS ANGELES, NOTICE OF APPEARANCE OF
                        CALIFORNIA; CITY OF SALINAS, CALIFORNIA; STEVEN M. BAUER
               21       CITY OF SAN JOSE, CALIFORNIA; RODNEY
                        ELLIS; and ADRIAN GARCIA,
               22
                                                      Plaintiffs,
               23
                                      v.
               24
                        WILBUR L. ROSS, JR., in his official capacity as
               25       Secretary of Commerce; U.S. DEPARTMENT OF
                        COMMERCE; STEVEN DILLINGHAM, in his official
               26       capacity as Director of the U.S. Census Bureau; and U.S.
               27       CENSUS BUREAU,

               28                                     Defendants.

                                                                                      NOTICE OF APPEARANCE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          CASE NO. 20-cv-5799
                         Case 5:20-cv-05799-LHK Document 9 Filed 08/18/20 Page 2 of 2


                   1          TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:

                   2          PLEASE TAKE NOTICE that Steven M. Bauer of LATHAM & WATKINS LLP hereby

                   3   enters his appearance in the above-captioned matter as counsel for Plaintiffs National Urban

                   4   League; City of San Jose, California; Harris County, Texas; League of Women Voters; King

                   5   County, Washington; Black Alliance for Just Immigration; Rodney Ellis and Adrian Garcia.

                   6          He respectfully requests that all pleadings, notices, orders, correspondence and other

                   7   papers in connection with this action be served upon him at the following address:

                   8                                Steven M. Bauer
                                                    LATHAM & WATKINS LLP
                   9                                505 Montgomery Street, Suite 2000
                                                    San Francisco, California 94111
               10                                   Telephone: +1.415.391.0600
                                                    Facsimile: +1.415.395.8095
               11                                   Email: steven.bauer@lw.com
               12
                                                                         LATHAM & WATKINS LLP
               13       Dated: August 18, 2020
                                                                         By: __/s/ Steven M. Bauer _____________
               14                                                           Steven. M. Bauer (Bar No. 135067)
                                                                            505 Montgomery Street, Suite 2000
               15                                                           San Francisco, California 94111
                                                                            Telephone: +1.415.391.0600
               16                                                           Facsimile: +1.415.395.8095
                                                                            Email: steven.bauer@lw.com
               17
                                                                            Attorney for Plaintiffs
               18                                                           National Urban League; League of
                                                                            Women Voters; Black Alliance for Just
               19                                                           Immigration; Harris County, Texas; King
                                                                            County, Washington; City of San Jose,
               20                                                           California; Rodney Ellis and Adrian
                                                                            Garcia
               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                  NOTICE OF APPEARANCE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          1                             CASE NO. 20-cv-5799
